Opinion filed September 17, 2015




                                     In The


        Eleventh Court of Appeals
                                   __________

                 Nos. 11-13-00348-CR & 11-13-00349-CR
                               __________

                       THEOFIC SNYDER, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 211th District Court
                               Denton County, Texas
            Trial Court Cause Nos. F-2012-1252-C & F-2012-1253-C


                     MEMORANDUM OPINION
      The grand jury indicted Theofic Snyder for two separate aggravated robbery
offenses. See TEX. PENAL CODE ANN. § 29.03 (West 2011). The cases were tried
together. Appellant entered pleas of guilty to both of the offenses and elected to
have the jury assess his punishment. The jury found Appellant guilty and assessed
his punishment at confinement for thirty years for each offense. The trial court
ordered the sentences to run concurrently. Appellant raises two points of error on
appeal. We affirm.
       In his first point, Appellant argues that the trial court erred when it admitted
two unadjudicated extraneous offenses into evidence without first finding that the
evidence was relevant. Therefore, Appellant argues, the trial court denied him a fair
trial. The State’s punishment evidence showed that Appellant has an extensive
criminal record; the evidence was presented over a span of three days. We have
reviewed the record and assume that Appellant directs his complaint to two burglary
charges that were pending at the time of this trial: a burglary of a habitation that
occurred on November 7, 2011, and a burglary of a building that occurred on
April 19, 2012. However, Appellant has not preserved error as to his first point.
Appellant failed to object to the admission of the two unadjudicated extraneous
offenses and, therefore, waived his complaint. We overrule Appellant’s first point
of error.
       In Appellant’s second point, he maintains that the trial court erred when it
failed to include a separate verdict form to be used by the jury to show that it found
beyond a reasonable doubt that he committed the unadjudicated extraneous offenses.
Appellant contends that there is no evidence that the jury even considered whether
he committed the two unadjudicated crimes beyond a reasonable doubt, but he
concedes that “there was extensive testimony” presented by the State on the alleged
crimes. Additionally, Appellant did not object to the jury charge, nor did he request
that the trial court submit a separate verdict form as to Appellant’s guilt on the
unadjudicated extraneous offenses. Appellant has not directed us to a single case in
which a court has held that a defendant is entitled to a separate verdict of guilty on
an extraneous offense before the jury can consider it. A defendant is entitled to an
instruction in the charge that informs the jury that it must find that the defendant
committed the extraneous offense, if any, beyond a reasonable doubt before it can
                                           2
consider the offense in its punishment deliberations. Mitchell v. State, 931 S.W.2d
950, 954 (Tex. Crim. App. 1996). The jury here was so instructed. Appellant was
not entitled to a separate verdict form on his pending extraneous crimes. See
Matchett v. State, 941 S.W.2d 922, 937 (Tex. Crim. App. 1996). We overrule
Appellant’s second point.
      We affirm the judgment of the trial court.




                                                   JIM R. WRIGHT
                                                   CHIEF JUSTICE


September 17, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3